Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because of claiming a mounting assembly for a watercraft trolling motor including a shaft assembly, the mounting assembly including a pivot joint configured to be fixed relative to the watercraft, the swinging bracket, the stationary bracket, the elastic element and the latch pin with a ramped surface pressed against a sloped surface of the stationary bracket and the protuberance positioned along an end of the sloped surface, as specifically set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernlochr et al (US 7004804) shows a mount. Griffiths et al (US 4872859) shows a latch. Slattery (US 4733848) shows a latch. Boks et al (US 10906622) shows a mount. Halliar et al (US 4057020) shows a hold down. Raivio (US 6985380) shows a latch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617